Title: Abigail Adams to Mary Smith Cranch, 15 April 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					
						my Dear Sister
						April 15 1800 Philadelphia
					
					I received a few lines from You Yesterday. in replie to mr Bates queries, I would have the Room above finishd off the same Size with the lower Room, the North clossets to remain in the Room and chamber, the stairs to be one flight, a portico with a flat Top which I would have leaded, and a smilar one built over the front door of the House, the two trees cut down, but I do not wish to have the window to open to the floor, because the window in the other entry does not, and cannot easily be made to, and I wish to preserve as much uniformity in appearence as possible the fence in front will be made to conform with the other, the Side fence I would not have at present removed; I wish to have the length & Breadth of the Hearths as soon as May be intending to get Marble cut for them as well as for the sides and front of the chimney without. I would have a chimny made in the upper Chamber or Garret, windows to the North as well as South & 2 upon the Side of the chimny if they can be admitted, and the chamber made as convenient & handsome as it will admit
					I hope workman will be employd so as to get along as fast as possible. I shall have many a schooling for the sound of the hammer &c and for not having the buisness finished Sooner than I fear it will be accomplishd— the painting in the old part I hope will be done directly—
					Mrs Porter must have help if Zuby chuses to stay & Mrs Tufts to keep her,—I certainly will not Say a word. Mrs Porter must look out & get other help— Mrs Johnson desires to be rememberd. I Must send this directly to the post or miss it
					yours
					
						A Adams
					
				
				
					I am very well & Sleep soundly—when I am not vexed
				
			